COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Overton
Argued at Norfolk, Virginia


RICHARD DWIGHT HITE, JR.
                                              MEMORANDUM OPINION * BY
v.              Record No. 2268-95-1         JUDGE NELSON T. OVERTON
                                                 OCTOBER 15, 1996
COMMONWEALTH OF VIRGINIA


     FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG AND
                      COUNTY OF JAMES CITY
                Russell M. Carneal, Judge Designate
                Jon M. Babineau for appellant.

                John K. Byrum, Jr., Assistant Attorney
                General (James S. Gilmore, III, Attorney
                General, on brief), for appellee.



     Richard Dwight Hite, a juvenile, appeals his convictions of

robbery and use of a firearm in the commission of a robbery.

Hite takes issue primarily with the transfer procedure from the

Juvenile and Domestic Relations Court to the Circuit Court.

     Hite argues that the circuit court judge did not review the

documents sent up from the lower court to ensure that they were

properly completed.       As support for his argument, he offers a

typographical error on one transfer order.          This contention has

no merit.       The record contains no evidence that the judge did not

review the documents.       We cannot reach that conclusion upon the

bare assertion by the defendant.         Furthermore, Code

§ 16.1-269.6(B)(i) only requires the judge to examine the

            *
          Pursuant to Code        §    17-116.010   this   opinion   is   not
designated for publication.
transfer documents if either the juvenile or the Commonwealth

appeals the transfer.   Neither occurred in this case.

     Hite next argues that the typographical error itself and the

failure of the circuit court to advise the Commonwealth to seek

indictments prohibited the circuit court from assuming

jurisdiction.   These objections were not raised before the

arraignment, however, and are waived.   Code § 16.1-169.6(E).

     We find no reversible error present in the trial at the

circuit court, and we therefore affirm the convictions.

                                              Affirmed.




                               - 2 -